United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2061
                                   ___________

Cathleen Raney,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *
                                     *
            Appellee.                *
                               ___________

                             Submitted: December 13, 2004
                                Filed: February 10, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

RILEY, Circuit Judge.

      Cathleen Raney (Raney) appeals the district court’s1 decision upholding the
Commissioner of the Social Security Administration’s (Commissioner) denial of
supplemental security income (SSI) benefits following a hearing before an
administrative law judge (ALJ) and a subsequent denial of review by the Appeals
Council. Having reviewed the record and concluding the Commissioner’s decision
is supported by substantial evidence, we affirm.

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
I.    BACKGROUND
      In August 2000, Raney applied for SSI benefits alleging an inability to work
since December 29, 1983. Raney, a forty-seven year old mother of six grown
children, has a general equivalency diploma (GED) but no relevant past work
experience. Raney suffers from numerous physical impairments, including
degenerative disc disease, low back pain, diabetes with peripheral neuropathy, carpal
tunnel syndrome, steatohepatitis, morbid obesity, hypertension, irregular heartbeat,
angina, rheumatoid arthritis, peripheral vascular disease, chronic obstructive
pulmonary disease, and asthma. Additionally, Raney suffers from recurrent
depression and general anxiety, including panic attacks.

       The ALJ determined the medical evidence establishes Raney’s physical and
mental impairments are severe, but do not establish an impairment or combination of
impairments of listing-level severity. See Listing of Impairments in Appendix I,
Subpart P, Social Security Administration Regulations No. 4. The ALJ found that
substantial evidence, considered as a whole, supports “medically determinable
impairments that could cause some limitation, although not to the disabling extent
alleged by [Raney].” Based on the record evidence, including Raney’s testimony, the
ALJ found Raney was not credible insofar as she claimed she is unable to work. The
ALJ determined Raney is able to “perform a somewhat restricted range of light
exertional level work.” The Appeals Council declined Raney’s request for review,
thereby making the ALJ’s decision the final decision of the Commissioner. Raney
sought review in the district court, which summarily affirmed the denial of SSI
benefits.

      Raney appeals the Commissioner’s decision, contending the ALJ erred in (1)
improperly rejecting the opinions of Raney’s treating therapist; (2) assessing Raney’s
residual functional capacity (RFC) because the ALJ failed to include limitations
supported by medical evidence; (3) evaluating Raney’s credibility; and (4) failing to
consider Raney’s impairments in combination.

                                         -2-
II.   DISCUSSION
      Our review is limited to determining “whether the Commissioner’s findings are
supported by substantial evidence on the record as a whole,” Roberts v. Apfel, 222
F.3d 466, 468 (8th Cir. 2000), and “[s]ubstantial evidence is relevant evidence that
a reasonable mind would accept as adequate to support the Commissioner’s
conclusion,” Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000). “Our review of
the Commissioner’s decision, however, is deferential, and we do not substitute our
own view of the evidence for that of the Commissioner.” Kelley v. Barnhart, 372
F.3d 958, 960 (8th Cir. 2004). We must affirm the Commissioner’s decision if the
ALJ’s findings are supported by substantial evidence, Dixon v. Barnhart, 353 F.3d
602, 604 (8th Cir. 2003), even if the record also supports a contrary result and even
if we would decide the facts differently, Roberts, 222 F.3d at 468.

       Raney first contends the ALJ erred in evaluating the opinion of Raney’s
treating therapist, Jerry Lowe (Lowe). A therapist is not an “acceptable medical
source” to establish “a medically determinable impairment.” See 20 C.F.R.
§§ 404.1513(a)(1)-(5), 416.913(a)(1)-(5). As Raney correctly concedes, a therapist’s
assessment is considered “other medical evidence.” 20 C.F.R. § 404.1513(d)(1). In
determining what weight to give “other medical evidence,” the ALJ has more
discretion and is permitted to consider any inconsistencies found within the record.
20 C.F.R. § 416.927(d)(4).

      In his report, the ALJ noted Lowe completed a Mental Health RFC form for
Raney on April 3, 2002. In evaluating Raney’s mental health RFC, Lowe found
Raney exhibited marked and extreme areas of limitations showing disability. The
ALJ first noted Lowe, a “licensed social worker[,] is not a medical source for
purposes of Social Security Disability.” In declaring Lowe “is not a medical source,”
the ALJ omitted the modifier “acceptable,” but correctly considered all the medical
evidence in determining what weight to attribute to Lowe’s opinions. The ALJ
further stated Lowe’s RFC form was not consistent with his treatment notes, which

                                        -3-
documented Raney’s “improvement and do not support disabling symptoms.”
Lowe’s treatment records disclose two treatment notes, recorded just days before
Lowe completed the RFC form, documenting Raney’s family problems and Lowe’s
clinical assessment of Raney as “improved” and “fair.” These assessments are
inconsistent with the RFC form and Raney’s claims of disability. Thus, the ALJ’s
finding that some of Lowe’s treatment notes are inconsistent with Lowe’s RFC form
is adequately supported by the record.

       Raney next claims the ALJ failed to address a number of limitations,
particularly limitations on her ability to stand and walk. To support her claim, Raney
points to the fact that the ALJ referred only once to her use of a cane. An RFC
determination is based on all the relevant evidence in the record. See 20 C.F.R.
§§ 404.1545(a)(1) and 416.945(a)(1). The ALJ found Raney is able to lift a
maximum of twenty pounds, routinely lift ten pounds, stand for an hour at a time, sit
for sixty minutes at a time, and walk two to three blocks. The ALJ further found
Raney can perform no repetitive bending, kneeling, stooping, squatting, crawling, or
climbing. The ALJ also found Raney should not be exposed to more than moderate
levels of smoke and fumes; she can have only occasional contact with the public and
coworkers; and she can perform simple, routine, and repetitive work.

       Raney’s medical records demonstrate the ALJ’s RFC findings are not
inconsistent with those of Raney’s treating physicians. None of Raney’s treating
physicians opined she is so impaired or disabled that she cannot work at any job. We
also find no medical records or opinions documenting Raney’s use of a cane as being
medically necessary. In fact, the ALJ noted that Raney told Dr. Timothy Wahl during
a disability evaluation in October 2000 that on good days, she is able to walk without
a cane. The records further disclose many of Raney’s physical and mental ailments
are, or can be, controlled by medication and diet. The ALJ relied, in part, on a
consulting physician who found Raney “could perform light work with no need to
alternate sitting and standing” and with some postural, environmental, and moderate

                                         -4-
mental limitations. Thus, we conclude the ALJ’s RFC findings are supported by
substantial evidence.

       Raney also contends the ALJ improperly evaluated her credibility. The ALJ
stated much of the objective medical evidence, including evidence of missed medical
appointments, documented inconsistent statements to medical professionals,
noncompliance with dietary regime and medication, and her activities of daily living,
was inconsistent with Raney’s allegations of disability. Moreover, the ALJ
emphasized the absence of any doctor’s opinion stating Raney is disabled. Our
record review convinces us the ALJ evaluated Raney’s credibility in accordance with
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).

       Lastly, Raney argues the ALJ failed to consider her multiple physical and
mental impairments in combination. In determining a claimant’s RFC, “the ALJ must
consider the effects of the combination of both physical and mental impairments,”
Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004), to “determine whether the
combination of . . . impairments is medically equal to any listed impairment,”
Shontos v. Barnhart, 328 F.3d 418, 424 (8th Cir. 2003) (quoting 20 C.F.R.
§ 404.1526(a)). After the ALJ listed all of Raney’s physical and mental impairments,
he expressly stated he considered Raney’s impairments “individually and in
combination,” and based his RFC assessment on “the combination of [Raney’s]
impairments.” The ALJ found no evidence that the combined clinical findings from
these impairments reached listing-level severity. The record persuades us the ALJ
properly considered the effect of Raney’s combined physical and mental impairments.

III.   CONCLUSION
       We affirm the judgment of the district court.
                       ______________________________




                                        -5-